Exhibit THE WARRANT EVIDENCED HEREBY, AND THE SECURITIES ISSUABLE HEREUNDER, HAVE BEEN AND SHALL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE APPLICABLE STATE SECURITY LAWS. THE WARRANT AND SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND SHALL NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED DISPOSITION IS THE SUBJECT OF A CURRENTLY EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND SUCH STATE SECURITIES LAWS IN CONNECTION WITH SUCH DISPOSITION. PHOENIX INTERNATIONAL VENTURES, INC. FORM OF COMMON STOCK PURCHASE WARRANT [Warrant No: ] Original Issue Date: 2008 Void After:11:59 P.M., , 2010 This Warrant is Issued to: (hereinafter called the “Holder,” which term shall include the Holder’s legal representatives, heirs, successors and assigns) by Phoenix International Ventures, Inc., a Nevada corporation (hereinafter referred to as the “Company”).This Warrant may be transferred by the Holder only in accordance with the provisions of Section 11. 1.Exercise of Warrant.For value received and subject to the terms and conditions hereinafter set forth, the Holder is entitled, upon surrender of this Warrant at any time on or after, 2008and on or prior to, 2010(the “Exercise Date”) (with the exercise notice form annexed hereto (the “Exercise Notice”) duly executed) at the office of the Company at 42 Carry Way, Carson City, Nevada 89706, or such other office in the United States of which the Company shall notify the Holder hereof in writing, to purchase from the Company, at the purchase price hereinafter specified (as adjusted from time to time, the “Exercise Price”), up to shares (the “Warrant Shares”) (as adjusted from time to time) of the Common Stock, $0.001 par value per share, of the Company (the “Common
